Citation Nr: 1146367	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-03 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for low back strain.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, depression, and adjustment disorder with mixed anxiety and depressed mood.

4.  Entitlement to service connection for a throat disorder.

5.  Entitlement to service connection for a left foot disorder.

6.  Entitlement to service connection for a right foot disorder.

7.  Entitlement to a rating in excess of 10 percent for a right elbow disability.

8.  Entitlement to a rating in excess of 10 percent for a left knee disability, from January 13, 2006 to August 27, 2008, and from October 1, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1987 to November 1987 and October 2004 to January 2006.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In December 2006, the RO granted service connection  for a left knee disability and right elbow disability, assigning 10 percent ratings for each, effective January 13, 2006.  The RO also denied service connection for the back, right knee, and left hip.  The RO denied service connection for PTSD, a throat disorder, and a bilateral foot disability in December 2007.

The Veteran submitted a statement in March 2008 indicating that he wanted to cancel his appeal regarding his left knee and right elbow disabilities but that he also would like to ask for an increased rating for the left knee and right elbow.  The RO treated this statement as a new claim for an increased rating and readjudicated the matter in September 2008.  The Veteran submitted a letter of reconsideration regarding the left knee in October 2008.  On a November 2011 Written Brief Presentation the Veteran's representative listed increased rating claims for the left knee and right elbow as questions at issue.  It is not clear from the Veteran's statement that he actually intended to withdraw his appeal, as he continued to assert entitlement to increased ratings for the left knee and right elbow disabilities.  As there is still an issue of fact and law to consider, the Board will consider these claims still on appeal.  

The Veteran filed a service connection claim for PTSD that he appealed to the Board; and also filed a separate service connection claim for generalized anxiety disorder, depression, and adjustment disorder with mixed anxiety and depressed mood, which was not appealed (though a notice of disagreement was filed).  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In light of Clemons, the Veteran's claim of entitlement to service connection for PTSD has been recharacterized as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, generalized anxiety disorder, depression, and adjustment disorder with mixed anxiety and depressed mood, as reflected on the cover page.

The issue of competency to handle VA funds has been raised by the record via a statement submitted by the Veteran in December 2007, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a left hip disability, a throat disorder, and a right foot disorder, and increased ratings for the right elbow and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.







FINDINGS OF FACT

1.  The Veteran's low back strain was incurred in, or caused by, his military service. 

2.  The Veteran's acquired psychiatric disorder, to include generalized anxiety disorder, depression, and adjustment disorder with mixed anxiety and depressed mood, was incurred in, or caused by, his military service.

3.  The Veteran's left pes planus and plantar fasciitis was incurred in, or caused by, his military service. 


CONCLUSIONS OF LAWS

1.  The criteria for service connection for low back strain have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2011).

2.  The criteria for service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, depression, and adjustment disorder with mixed anxiety and depressed mood, have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

3.  The criteria for service connection for a left foot disorder have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2011).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for a back disorder, an acquired psychiatric disorder, and a left foot disorder.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary. 

II.  Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 



Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty. 38 U.S.C.A. § 101(21)(24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty. Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1131.  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists. 38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state. 38 C.F.R. § 3.6(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement. See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992). 


A.  Back disability

The Veteran seeks entitlement to service connection for low back strain.  He submitted a statement in July 2008 that during his tour in Kuwait he slept in cramped spaces.  His representative also asserted on the November 2011 Written Brief Presentation that the Veteran had increased low back pain as a result of sleeping on uncomfortable cots while on active duty in Kuwait in 2004 and 2005 and that the Veteran had reported discomfort and stiffness in his low back as a result of the low back disorder.

Most of the Veteran's service treatment records are not associated with the claims file.  However, an April 1999 treatment record notes the Veteran was on inactive duty training at Fort McClellan and reported that he strained his back while loading poles on a truck.  The following day he reported for drill and informed the Sergeant that his back was still sore and that he would like to seek medical attention.  The Veteran submitted a copy of the patient card from Noble Hospital at Fort McClellan where he said he was treated for lower back strain while on active duty but indicated that he did not have the paperwork.  

A July 2005 service treatment record notes complaints of backache.  On a November 2005 post-deployment health assessment the Veteran indicated that he had back pain, muscle aches, and swollen, stiff, or painful joints during his deployment and presently. 

Approximately 11 months after discharge from service, the Veteran underwent VA examination in December 2006.  The Veteran stated that he had a low back disorder that started in the 1990s while he was doing training during his reserve time.  He began having recurrent episodes of back spasms; there was not a specific trauma.  This worsened in 2004 and 2005 when he was in Kuwait.  He reported discomfort and increased stiffness with increased activity and sleeping on uncomfortable cots.  The course since onset was progressively worse.  He treated his disorder with Naproxen, Tylenol #3, physical therapy, and exercise but the response to treatment was poor.  It was noted that there was a history of fatigue, stiffness, weakness, spasms, and pain, as well as severe flare-ups.  On objective evaluation, there was pain on motion.  X-ray examination showed scattered marginal osteophytes within the intervertebral disc spaces and slight posterior subluxation of the lower coccygeal segments was suggested; but vertebral body heights were maintained.  The diagnosis was low back strain.  A May 2007 VA treatment record notes continued complaints of chronic back pain.

After a careful review of the evidence of record, the Board finds that the Veteran suffers from a low back strain related to his military service.  In making this determination, the Board notes that the Veteran is competent to report that he experienced back pain in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994). 

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting that he had back pain during his reserve training in 1999 and during his deployment in Kuwait in 2004 and 2005, and that he has experienced a continuity of symptomatology since service, including painful motion and spasms.  The Veteran's records are internally consistent, as evidenced by his available service treatment records and post-service treatment records.  Further, the Board finds that it is facially plausible that the back pain described by the Veteran resulted in his resultant treatment for back pain after service.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

Furthermore, the Board points out that the Veteran's statements regarding the discomfort from sleeping on cots in Kuwait are consistent with the circumstances of his service as evidenced by the record.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).  His personnel records show that he served in Kuwait from December 18, 2004 to December 13, 2005, and that he complained of back pain in July 2005 and on his post-deployment physical in November 2005.  

Finally, the Board finds it significant that, in December 2006, a VA physician diagnosed the Veteran with low back strain, which is less than one year after his discharge from service.

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is a medical diagnosis of low back strain so soon after discharge from service, and credible supporting evidence of the occurrence of a low back strain and complaints of low back pain in service, the Board concludes that the evidence supports the grant of service connection for a low back disorder.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for low back strain is granted. 


B.  Psychiatric disability

The Veteran seeks service connection for a psychiatric disorder.  He submitted a statement in March 2007 that during his service he felt that he was unfairly passed up for promotion by individuals who were less qualified, which made him very angry.  He also stated that his mother was in a car accident and a few weeks later his best friend died.  He asserted that this caused depression, loneliness, and anger and that he became verbally violent and distant and felt useless.  

He submitted copies of email correspondence between him and other service members, which he indicates is evidence of his attempts to address his being passed over for promotion.  He also submitted a copy of a letter from his mother dated in January 2005 noting that she had been in a car accident.

As noted, most of the Veteran's service records have not been associated with the claims file.  The available personnel records show that the Veteran served in Kuwait from 2004 to 2005 in a designated imminent danger pay zone.  On his post-deployment health assessment in November 2005 the Veteran denied having seen anyone killed, wounded, or dead during his deployment, or feeling like he was in great danger of being killed.  He also denied that he had little interest or pleasure in doing things, been feeling down, depressed or hopeless, or thoughts that he would be better off dead or hurting himself.  Additionally, he denied any experience that was so frightening, horrible, or upsetting that caused him to have nightmares, be constantly on guard, or feel numb or detached.  He indicated that he did not seek counseling or care for his mental health during his deployment and did not plan to seek any treatment.

Three months after discharge, however, an April 2006 VA mental health note shows the Veteran had complaints of problems sleeping, only sleeping 2.5 to 3.5 hours per night.  He reported that he was quick to anger and had difficulty regulating his emotions and desired treatment for sleep and depression.  He had some current fleeting thoughts of suicide but had reasons to live.  He also denied any overt homicidal ideation but had some anger at former military supervisors.  He denied any past psychiatric history but stated that he did self-medicate with alcohol when he first returned from Kuwait.

On mental status examination, the Veteran's mood was a bit dysphoric and his affect was a bit blunted.  He stated that he had audio hallucinations at night that sounded like his former girlfriend from years ago, and a second unknown voice.  The Axis I diagnosis was depressive disorder versus PTSD.  An April 2006 addendum to this report signed by a psychiatrist noted that the Veteran had never taken sleep medications or antidepressants in the past and never had depressive symptoms in the past.

A June 2006 VA treatment record notes that the Veteran had a past medical history of adjustment disorder with mixed anxiety and depressed mood and was being followed in the mental health clinic.  He was taking wellbutrin and hydroxyzine for depression.  On a December 2006 VA examination report the Veteran reported depression.

A February 2007 VA psychiatric examination report shows the Veteran reported that he was easily irritated, less interested in spending time with friends, found that he was more cautious about being with friends because they were always trying to "one-up" him, and felt sad and down.  He also indicated that he isolated himself and had anhedonia, anergia, and insomnia tossing and turning all night.  He stated that his symptoms started while he was in Kuwait.  It was noted that he had no symptoms consistent with PTSD stressors.

On psychiatric examination, his mood was anxious and he had obsessive/ ritualistic behavior in that he would check the door locks repeatedly.  There was presence of homicidal and suicidal ideation in the past, but no current homicidal or suicidal ideation, intent, or plan.  He was irritable and would yell and had become physically violent on one occasion.  It was noted that he had choked his wife.  The Axis I diagnosis was adjustment disorder with depressed and anxious mood.

The Veteran continued to receive mental health treatment through June 2008 and continued to endorse symptoms of insomnia, decreased interest, anhedonia, low tolerance for frustration, desire to be alone, nightmares, flashbacks, depression, and anxiety.  He stated in May 2007 that he did not have any of these symptoms before he went to Iraq.  He also stated on a June 2007 treatment record that his symptoms started upon his return from Iraq in January 2006.  At that time he reported having nightmares in which his limbs were blown off.  He was diagnosed with dysthymia and generalized anxiety disorder.  He also was shown to have a dysthymic mood and had a continued diagnosis of adjustment disorder.  A June 2008 PTSD screen was negative.

To establish entitlement to service connection for PTSD a veteran must provide medical evidence diagnosing PTSD; a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The medical evidence does not show a diagnosis of PTSD.  The closest finding of PTSD was on a mental health treatment record in August 2007 when it was noted that the Veteran continued to appear to have PTSD-like symptoms.  The Veteran also has not established any PTSD stressors.  While he worked in an imminent danger pay zone, he stated that he was never in fear for his life during his deployment in Kuwait or that he witnessed any death or injuries.  As there is no diagnosis of PTSD or PTSD stressors, service connection for PTSD is not warranted.

After a careful review of the evidence of record, however, the Board finds that the Veteran suffers from psychiatric disorders, other than PTSD, specifically generalized anxiety disorder, depression, and adjustment disorder with mixed anxiety and depressed mood, and that these conditions are related to his military service.  In making this determination, the Board notes that the Veteran is competent to report that he felt depressed and anxious during service after his mother was in a car accident, his friend died, and he experienced perceived inequalities during his service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994). 

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting that he felt down after feeling as though he was being unfairly passed over for promotion, his mother being in a car accident, and his best friend dying during service, and that he has experienced a continuity of symptomatology since service, including feelings of depression, anxiety, and difficulty sleeping.  The Veteran's records are internally consistent, as evidenced by his VA treatment records and his statements.  Further, the Board finds that it is facially plausible that the events described by the Veteran resulted in his resultant treatment for adjustment disorder, anxiety, and depression.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

Furthermore, the Board points out that the Veteran's statements regarding the occurrence of the events in service that lead to his psychiatric problems are consistent with the circumstances of his service as evidenced by the record.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).  The Veteran has submitted supporting documentation noting that his mother was in a car accident in service.  The Veteran served for approximately one year in Kuwait and approximately three months after the Veteran's return from Kuwait and discharge from military service, the Veteran sought treatment and was diagnosed with a depressive disorder and has continued to receive treatment since then.  While it was noted on an April 2006 record that the Veteran had reportedly not had depressive symptoms in the past, given the evidence as a whole, this is not enough to outweigh the assertions by the Veteran that he experienced depression and anxiety in service.  

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is a medical diagnosis of a depressive disorder three months after discharge from service, and credible supporting evidence of the occurrence of events in service that lead to his current psychiatric disorder, the Board concludes that the preponderance of the evidence supports the grant of service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, depression, and adjustment disorder with mixed anxiety and depressed mood.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, depression, and adjustment disorder with mixed anxiety and depressed mood, is granted.


C.  Left foot disability

The Veteran seeks service connection for a left foot disability as a result of his constant wearing of military boots.  His representative asserted on a November 2011 statement that while on active duty in Kuwait the Veteran suffered a collapse of his medial longitudinal arch upon wearing tight combat boots and bearing the weight of the necessary combat equipment.

Most of the Veteran's service treatment records are unavailable.  A November 2005 post-deployment health assessment shows the Veteran complained that his health got worse during his deployment and that he had swollen, stiff, or painful joints; but there are no specific findings of left foot pain.

After service, a December 2006 VA examination report shows the Veteran complained that for the last two months he had pain along the bottom of his foot.  A March 2007 VA podiatry consult notes that the Veteran complained of arch pain and sub first metatarsal pain.  On objective evaluation there was collapse of the medial longitudinal arch upon weight-bearing.  The assessment was pes planus with excessive pronation and plantar fasciitis/heel spur syndrome.  Custom orthotics were ordered.

After a careful review of the evidence of record, the Board finds that the Veteran's left foot disorder is related to his military service.  In making this determination, the Board notes that the Veteran is competent to report that he experienced foot pain during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994). 

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting that the wearing of his military boots and carrying his combat equipment caused his feet to hurt, and that he has experienced a continuity of symptomatology since service.  The Veteran's records are internally consistent, as evidenced by his VA treatment records and his statements.  Although the December 2006 VA examination report noted that he experienced foot pain starting only a few months prior to this, the Board does not find that this is enough to offset the Veteran's assertions that he also experienced foot pain in service.  Further, the Board finds that it is facially plausible that the events described by the Veteran including wearing combat boots and carrying heavy equipment resulted in his resultant collapsed arch and plantar fasciitis.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

Furthermore, the Board points out that the Veteran's statements regarding the occurrence of the events in service that lead to his foot problems are consistent with the circumstances of his service as evidenced by the record.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).  The Veteran served for approximately one year in Kuwait and would have worn combat boots and carried heavy combat equioment. 

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is a medical diagnosis of pes planus and plantar fasciitis a little over a year after discharge from service, and credible supporting evidence of the occurrence of events in service that lead to his current foot disorder, the Board concludes that the preponderance of the evidence supports the grant of service connection for a left foot disorder.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for a left foot disorder is granted.


ORDER

Entitlement to service connection for low back strain is granted.

Entitlement to a psychiatric disorder, to include generalized anxiety disorder, depression, and adjustment disorder with mixed anxiety and depressed mood, is granted.

Entitlement to service connection for a left foot disorder is granted.


REMAND

I.  Service records

Most of the Veteran's service records for his service in the U.S. Army from July 1987 to November 1987 and October 2004 to January 2006 have not been associated with the claims file.  The Veteran also served with the Alabama Army National Guard and the Army Reserves.  In January 2006, the RO requested service records from Company C of the 844 Combat Engineer Battalion.  The RO also requested the service treatment records from the Veteran's first period of service from the National Personnel Records Center (NPRC) in January 2006 but the response was that there were no records on file at Code 13.  The Veteran submitted a statement in August 2006 that he had contacted his reserve unit but they had not received his service treatment records from the unit he went to Kuwait with and were trying to get those records.  The Acting Commander for the C Company, 844th Engineer Combat Battalion submitted a response received by VA in August 2006 that the Veteran was transferred to another unit and that they did not have the records.  He also submitted a copy of the assignment orders showing the Veteran was transferred to the 81st Regional Readiness Command effective March 23, 2006.  

A November 2007 Report of Contact notes that the Veteran had been completely discharged from the U.S. Army Reserves.  Email correspondence indicates that the Records Management Center was contacted in November 2007 and no records were found.  In November 2007, the RO issued a Formal Finding on the Unavailability of Service Records from October 2004 to January 2006.  The Veteran submitted some copies of service records that he had in his possession.  

The records for the Veteran's second period of service in the Army were not searched for with the NPRC; nor is there any indication the RO did a follow-up search with the 81st Regional Readiness Command after it was indicated that this was where the Veteran had been transferred in March 2006.  The Veteran also served with the Alabama Army National Guard during his military service and there is no indication that this facility has been contacted.  Given the above factors, additional efforts should be made to obtain the Veteran's service treatment records.

II.  Left hip

The Veteran seeks service connection for a left hip disability.  On his post-deployment physical he stated that he experienced swollen, stiff, or painful joints.  The same month as his discharge from service in January 2006, a VA primary care record shows complaints of left hip pain.  The examiner suspected that the Veteran was favoring his right knee due to left knee pain and the pain in the left hip.  It was noted that they would get plain films of the left hip, but there are no subsequent x-ray examination reports of record.  A December 2006 VA examination report notes that the Veteran reported that when his knees started hurting he also developed pain in the lateral aspect of the left hip. 

As he has complaints of left hip pain since his discharge from service and complaints of a possible relationship between his service-connected left knee disability and his left hip pain, a medical examination is necessary to determine whether the Veteran has a left hip disability related to his service and/or his service-connected left knee disability.

III.  Throat

The Veteran also seeks service connection for a throat disorder related to his service in Kuwait.  Specifically, he asserts that the sand storms caused an esophageal spasm in his throat.  The record shows the Veteran underwent general VA examination in December 2006 and complained of occasional oropharyngeal dysphagia since December 2005 described as an abnormal feeling in his throat.  The examiner made a general finding that the mouth, tongue, gums, uvula and palate, and tonsils were normal, and that the teeth were in good repair, but there is no indication that the Veteran has received a comprehensive VA evaluation specifically for his throat.  As the Veteran has made credible and competent complaints regarding his throat since service in Kuwait, a VA examination is warranted.

IV.  Right elbow and left knee

The record shows the Veteran was last evaluated for compensation and pension purposes for his right elbow and left knee disabilities in August 2008.  The Veteran's representative submitted a statement in November 2011 essentially asserting that the Veteran's disabilities were worse than what was reflected in the last VA examination.  The examiner noted that the Veteran had limitation of range of motion in the right elbow and stiffness and pain and that his left knee had grown progressively worse with locking, increased pain, stiffness, and weakness, and instability.  The record also shows that the Veteran underwent left knee surgery in August 2008 and has not had any subsequent evaluation for compensation and pension purposes for the left knee. 

As the record shows that the Veteran's right elbow and left knee disabilities have potentially worsened since they were last evaluated in August 2008, another examination is warranted to determine the present severity of his right elbow and left knee disabilities.  Any recent VA treatment records should also be obtained.




V.  Right foot

In December 2007, the RO denied service connection for a bilateral foot disability.  Later that month, the Veteran submitted a written notice of disagreement with this decision, specifically asserting disagreement with the denial of the bilateral foot disability.  The RO subsequently issued a statement of the case in November 2008 but only addressed the left foot claim.  As the RO has not issued a statement of the case or supplemental statement of the case which addresses the service connection claim for the right foot disability the Board finds that a remand for this action is necessary. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Make additional efforts to obtain the Veteran's service treatment records for both periods of service in the Army from July 1987 to November 1987 and October 2004 to January 2006.  The Veteran also had service in the Alabama Army National Guard and Army Reserves and was last shown as being transferred to the 81st Regional Readiness Command effective March 23, 2006 prior to his final discharge.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.  

2.  Make arrangements to obtain the Veteran's VA treatment records, dated since June 2008.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination for service connection purposes.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify any current left hip disability found to be present.

The examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any current left hip disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any current left hip disorder was caused by the Veteran's left knee disorder.  

(c)  Whether it is at least as likely as not (50 percent or greater probability) that any current left hip disorder was aggravated beyond its natural progression by the Veteran's left knee disorder.  If so, please state, to the extent possible, the baseline level of severity of the left hip condition before the onset of aggravation.  

Please provide a complete rationale for your opinions.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  Schedule the Veteran for a VA throat examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify any current throat disability found to be present.

The examiner also should provide an opinion as to the following as to whether it is at least as likely as not (50 percent or greater probability) that any current throat disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

Please provide a complete rationale for your opinion.  If you cannot answer the above question without resorting to speculation or remote possibility, please indicate why that is so.

5.  Schedule a VA orthopedic examination for increased rating purposes.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests, or has manifested in the recent past, that are attributable to his service-connected right elbow and left knee disabilities.  The examiner must conduct a detailed orthopedic examination including addressing any limitation in range of motion, instability, subluxation, or ankylosis of either the right elbow or left knee joints.  The examiner also should address whether there is any additional limitation after repetitive use of either the left knee or right elbow joint due to fatigability, weakness, or pain.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  After the requested examinations has been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any of the reports are deficient in any manner, they should be returned to the examiner for corrective action.

7.  Issue a statement of the case to the Veteran and his representative addressing its denial of service connection for a right foot disability.  The statement of the case should include all relevant law and regulations pertaining to the claims.  The Veteran must be advised of the time limit in which he may file a substantive appeal. See 38 C.F.R. § 20.302(b).  Thereafter, if an appeal has been perfected, this issue should be returned to the Board.

8.  Finally, readjudicate the claims on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


